Citation Nr: 1521787	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  11-10 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as due to toxic herbicide exposure, on the basis of substitution.

2.  Entitlement to service connection for liver cancer, to include due to toxic herbicide exposure and as secondary to esophageal cancer, on the basis of substitution.

3.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's sister-in-law


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to December 1967.  He died in June 2010, and the appellant is his surviving spouse.  

This matter is on appeal from rating decisions in February and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.   

The Veteran testified before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  



FINDINGS OF FACT

1.  Esophageal and liver cancer were not shown in service or for many years thereafter, and are not related to the Veteran's active duty service or specifically to his toxic herbicide exposure.

2.  At the time of his death, the Veteran was service connected for diabetes mellitus, tinnitus, left ear hearing loss and an acquired psychiatric disorder. 

3.  The evidence does not indicate that the causes of death listed on the Veteran's death certificate are related to active duty service or to another service-connected disability, nor does the evidence indicate that his service-connected disabilities contributed substantially or materially to his death.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for esophageal cancer, to include as due to toxic herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for entitlement to service connection for liver cancer, to include as due to toxic herbicide exposure and as secondary to esophageal cancer, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3.  The cause of the Veteran's death is not attributable to a disability incurred in or aggravated by service or to another service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3, 404, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran and appellant that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed them of what evidence was required to substantiate the claims and of their and VA's respective duties for obtaining evidence.  These letters also provided the Veteran and appellant with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See, e.g., Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Therefore, adequate notice was provided to the Veteran and appellant prior to the transfer and certification of the case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran and any other appellant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran and appellant submitted treatment records from a private facility as well as their own statements in support of the claims.  

Finally, the appellant was also afforded a hearing before the undersigned Veterans Law Judge in March 2015.  The hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), which consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Notably, the appellant was specifically asked about the Veteran's symptoms before his death.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

In December 2009, the Veteran submitted a claim seeking service connection for esophageal and liver cancer, which he asserted was related to toxic herbicide exposure while serving in the Republic of Vietnam.  He died in June 2010, and his surviving spouse has properly established herself as a substituted appellant.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

As it has been the appellant's main assertion, the Board first addresses whether service connection is warranted based on toxic herbicide exposure.  VA regulations state that a veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Notably, these were the key compounds found in the tactical herbicides used during that time, with "Agent Orange" being the most common.

Service connection is warranted for a veteran who has been exposed to toxic herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, non-Hodgkin's lymphoma, early-onset peripheral neuropathy, porphyria cutanea tarda, multiple myeloma, prostate cancer, soft-tissue sarcomas, ischemic heart disease, Parkinson's disease, B-cell leukemias and, as is potentially relevant here, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea).  Moreover, service connection is warranted even if these disorders were not shown during active duty.  38 C.F.R. § 3.309(e).
 
After a review of the pertinent evidence, the Board determines that service connection is not warranted for either liver or esophageal cancer.  While it is true that the Veteran served in the Republic of Vietnam, and may be presumed to have been exposed to toxic herbicides, neither esophageal cancer nor liver cancer are disorders which are presumed related to such exposure.  Therefore, service connection is not warranted for either disorder on a presumptive basis.  Moreover, while the presumptions allow for service connection for various respiratory cancers, none have been shown here.  

Next, although service connection is not warranted on a presumptive basis based on toxic herbicide exposure, the appellant is not precluded from also establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  Nevertheless, service connection is also not warranted on this basis.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to esophageal or liver cancer while in service.  Significantly, the Veteran's separation physical examination in December 1967 fails to document any complaints of or observed symptoms related to esophageal or liver cancer.  In fact, the post-service evidence does not reflect symptoms related to esophageal or liver cancer for many years after the Veteran left active duty service.  Specifically the first indication of either was not until he began to experience abdominal symptoms in July 2009, which was later clinically diagnosed as esophageal and liver cancer.  The Board emphasizes that this first indication of cancer was approximately 42 years after he left active duty.  Indeed, neither the Veteran nor the appellant has asserted that such symptoms have existed since service.    

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his and the appellant's contentions to the contrary.  

Specifically, the evidence does not include any medical evaluations suggesting a relationship between the Veteran's cancers and his active duty service, and no treating physician has opined that such a relationship exists.  In this regard, the appellant submitted an internet article in January 2010 that she believes supports her position.  See http://www.2ndbattalion94thartillery.com/chas/esophageal.htm (May 14, 2015).  While the Board has reviewed this article, it does not constitute medical evidence that may be given any probative weight, as it is not a medical document, but is substantially hearsay.  Moreover, while the article includes a prior Board decision granting service connection for esophageal cancer, prior decisions by the Board are not precedential on later claims.  38 C.F.R. § 20.1303 (2014).  Additionally, service connection was granted in that case based on positive medical evidence, of which there is none here.  Therefore service connection is not warranted on these bases.  

Finally, the evidence does indicate that the Veteran's liver cancer was metastatic in nature, and is primarily due to his esophageal cancer.  However, since there is no basis for service connection for esophageal cancer, service connection may not be granted for liver cancer on a secondary basis.  See 38 C.F.R. § 3.310 (2014).  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

Cause of Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service or, in the alternative, is secondary to another service-connected disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

In this case, the Veteran died in June 2010.  According to his death certificate, the only cause of death listed was esophageal cancer.  At the time of his death, he was service connected for an acquired psychiatric disorder (with a 50 percent disability rating) and tinnitus (10 percent), as well as left ear hearing loss and diabetes mellitus (both noncompensable).

Based on the evidence of record, service connection for the cause of the Veteran's death is not warranted.  First, while esophageal cancer was listed as the only cause of death on the Veteran's death certificate, the Board has already determined that service connection was not warranted for his esophageal cancer or his liver cancer.  Therefore, service connection for the cause of his death is not warranted on this basis. 

Moreover, the evidence does not indicate that the Veteran's service-connected conditions substantially and materially contributed to his death.  While the Board acknowledges that diabetes mellitus can sometimes be a very significant factor in a person's health, there is no evidence to indicate that it contributed to the Veteran's death, or that it was even very significant considering that he was not receiving a compensable disability rating.  

To the contrary, at her hearing before the Board in March 2015, the appellant characterized the Veteran to in excellent health prior to the onset of his esophageal and liver cancer, and she specifically stated that she did not believe that any of his service-connected disabilities contributed to his death.  Therefore, service connection for the cause of the Veteran's death is also not warranted on this basis.  

In evaluating this claim, the Board has also considered the statements made by the Veteran and appellant relating his esophageal and liver cancers to his active duty service, and specifically his toxic herbicide exposure.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, neither the Veteran nor the appellant is competent to provide testimony regarding the etiology of esophageal and liver cancers.  See Jandreau, 492 F.3d at 1377, n.4.  Because cancers are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's esophageal and liver cancer are found to lack competency.

Although the Board is sympathetic to the appellant's assertions, fully understands her position, and by no means wishes to minimize the service the Veteran provided, the claim for service connection for the Veteran's esophageal cancer, liver cancer, or for the cause of his death must be denied.  Specifically, the evidence simply does not establish that his esophageal or liver cancer was related to his toxic herbicide exposure during active duty, and even the appellant has admitted that his service-connected disabilities were not factors in his death.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.

						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for esophageal cancer, to include as due to toxic herbicide exposure, is denied.

Service connection for liver cancer, to include due to toxic herbicide exposure and as secondary to esophageal cancer, is denied. 

Service connection for the cause of the Veteran's death is denied. 



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


